 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                     No. CR-18-00201-001-TUC-JGZ (EJM)
10                Plaintiff,                       ORDER
11   v.
12   Leonardo Anorve-Lopez,
13                Defendant.
14
15         Pending before the Court is Magistrate Judge Eric J. Markovich’s report and

16   recommendation that Defendant be permitted to withdraw his guilty plea. The defendant

17   indicates the government does not oppose the motion. Accordingly, the Court will adopt

18   the recommendation.

19         IT IS THEREFORE ORDERED the report and recommendation (Doc. 24) is

20   adopted. The Defendant's Motion to Withdraw Guilty Plea (Doc. 20) is GRANTED.
21   This matter IS SET FOR trial on December 11, 2018 at 9:30 a.m. The plea deadline is
22   November 21, 2018.

23         IT IS FURTHER ORDERED the Sentencing Hearing on October 9, 2018 at 11:40

24   a.m. IS VACATED.
25         Dated this 5th day of October, 2018.
26
27
28
